Title: Enclosure: Supreme Court Justices to the United States Senate and House of Representatives, 18 February 1794
From: Supreme Court Justices
To: United States Senate and House of Representatives


            
              [Philadelphia, c.18 Feb. 1794]
            
            The Chief Justice and the Associate Justices of the Supreme Court of the United
              States, respectfully represent to the Congress of the United States,
            That their Representation communicated, last year, thro’ the President, to both
              Houses of Congress, and to which they refer; comprehended few other remarks than such
              as were suggested by the personal difficulties to which the Judges were subjected.
            They acknowledge, with Sensibility and Gratitude, that the Act which, thereupon,
              passed, and, whereby the attendance of one Judge only was made indispensible to the
              holding of a Circuit Court, afforded them great relief, and enabled them to pass more
              time at home and in studies made necessary by their official duties.
            They think it incumbent on them to submit to the Consideration of Congress, whether
              the sessions of the several Courts, comprehended in any of the three Circuits, ought
              to depend entirely on the Health of the Judge to whom either of them may be assigned;
              for, in Case, by accident or Illness his attendance should be prevented, the
              Inconveniencies and useless expences to all the parties would certainly be great as
              well as obvious.
            It has already happened, in more than one Instance, that different Judges sitting at
              different times in the same Court but in similar Causes have decided in direct
              opposition to each other, and that in cases in which the parties could not, as the Law
              now stands, have the benefit of Writs of Error. They,
              therefore, also submit to the Consideration of Congress, whether this Evil, naturally
              tending to render the Law unsettled and uncertain, and thereby to create apprehensions
              and diffidence in the public mind, does not require the Interposition of Congress.
            They fear it would not become them to take a minute View of the whole system, and to
              suggest the Alterations which to them appear requisite; and their Hesitation is
              increased by the reflexion, that some of those Alterations would,
              from the nature of them, be capable of being ascribed to personal Considerations.
            
              John Jay
              Wm Cushing
              James Wilson
              John Blair
              Wm Paterson
            
          